Citation Nr: 1755178	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-21 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2013, the Veteran testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.

In September 2016, the Board remanded the claim for additional development.  


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran was exposed to asbestos in service and whether he currently has asbestosis due to such exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for asbestosis have been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C. § 1110 (West 2012).   A grant of service connection for a disability requires: (1) a current disability; (2) an in-service incurrence of aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303; see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service treatment records (STRs) do not show any treatment or diagnosis for any pulmonary type disorder.  Service department records confirm that the Veteran's military occupational specialty (MOS) was as a Boatswain's Mate and served aboard the USS Willard Montgomery. 

Under the M21-1 Adjudication Procedures Manual (M21 Manual), Part IV, subpart ii, Chapter 1, section 1, topic 3, claims based upon exposure to asbestos require a MOS with a likelihood of exposure to asbestos and a diagnosed disability that has been associated with in-service asbestos exposure.  In this case, the M21 Manual lists Boatswain's Mate as having a minimal probability of exposure.  The list is not exclusive, and exposure may be otherwise demonstrated on review of the claims folder.  It further directs that asbestos exposure is conceded for this MOS for purposes of scheduling a VA examination.  The Board observes that the Boatswain's mate MOS encompasses a wide variety of ship maintenance duties, including duties associated with other MOS that have a higher probability of exposure.  https://www.cool.navy.mil/usn/enlisted/rating_info_cards/
bm.pdf (last visited November 27, 2017).

A May 2007 letter from Dr. P reported that the Veteran had asbestos exposure while working at Duke Power following service as a Pipe Fitter.  Dr. P. detailed a contemporaneous examination with appropriate diagnostic testing.  He confirmed an asbestosis diagnosis.

In January 2011, the Veteran filed a claim for service connection for asbestosis.

During the June 2011 VA examination, the Veteran reported an asbestos exposure history from service.  He cited 1972 work reinsulating pipes and removing insulation on the USS Willard Keith and welding work on the USS Elmer Montgomery.  

In February 2012, the Veteran reported that he removed insulation on the USS Willard Keith in March 1972.  He also worked on the USS Elmer Montgomery from March 1972 to January 1973.  His duties included fire watch and involved exposure to dust and fiber from grinding pipes and painting.  

At the May 2013 RO hearing, the Veteran stated that he was assigned to the USS Montgomery, but for several months worked on the USS Willard Keith removing insulation pipe that consisted of asbestos material.  He believed that he had more asbestos exposure during his temporary assignment on the USS Willard Keith.   

Although the Veteran's MOS was of the type with a minimal probability of exposure to asbestos, the Veteran's statements do not conflict with service department records and he is competent to describe recollections of his in-service work duties.  Given the wide array of duties associated with the Veteran's MOS noted above, the Board considers his statements regarding in-service asbestos exposure above to be competent and credible.  Layno, 6 Vet. App. at 465.  The Board notes that the Veteran also asserted asbestos exposure from a civilian occupation.  The reports concerning post service asbestosis exposure do not necessarily conflict with his reports of in-service exposure.  For these reasons, the Board finds that the Veteran was exposed to asbestos during active duty.  

The remaining question is whether the Veteran had current disability due to asbestosis exposure.  The Board notes that a current disability encompasses any diagnosis given proximately to filing the claim and any diagnosis that appears during the claims period even if it later resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).

The medical evidence regarding a current asbestosis diagnosis and nexus is conflicting as detailed below.

In May 2007, Dr. P reported that he clinical examined the Veteran and conducted relevant testing.  He stated that the Veteran had asbestosis.  

After filing his January 2011 claim, the Veteran was afforded a VA asbestosis examination in June 2011.  The examiner conducted a complete clinical pulmonary evaluation with appropriate diagnostic testing.  He diagnosed asbestosis.  He explained that the available medical evidence and Chest X-ray from Dr. P were consistent with the diagnosis.  He stated pending a change in pulmonary function tests (PFTs) or chest X-rays, he believed the current asbestosis diagnosis was due to in-service asbestos exposure.  

In an April 2012 addendum, a different VA examiner reviewed the claims folder and provided a negative opinion for current asbestosis disability.  She cited the record, June 2011 chest X-ray and July 2011 PFTs.  

In November 2012, Dr. A reported that the Veteran had asbestosis and required annual monitoring.  

In June 2013, VA reexamined the Veteran.  The examiner conducted a clinical evaluation with appropriate testing.  He concluded that it was less likely that the Veteran had asbestosis.  He cited the contemporaneous CT Chest scan as being negative for interstitial lung disease or pleural plaques or plaques on diaphragm.  

In October 2016, VA furnished another examination.  The examiner provided a negative medical opinion.  He cited normal PFT and chest X-ray results. 

In a February 2017 VA addendum medical opinion, the examiner further explained that the absence of pleural plaques weighed against asbestosis and that there was no objective evidence to support asbestosis.  

In March 2017, the Veteran submitted December 2016 private treatment records from Dr. A.  Dr. A identified the diagnosis as asbestosis.  He reported that the Veteran was initially exposed to it during military service and then had additional occupational exposure following service.  A pulmonary evaluation with clinical testing was reported.  Dr. A listed an assessment of Pneumoconiosis due to asbestos and other mineral fibers.  He stated that the Veteran had asbestosis with evidence of lung cancer.  He recommended continued annual monitoring.  

The above reflects that the favorable reports for asbestosis are given by two private pulmonologists based upon clinical evaluation and testing.  The December 2016 report from Dr. A relates the current asbestosis diagnosis to the competent and credible reports of in-service asbestos exposure.  The Board considers the VA medical opinions to be less persuasive.  They do not provide relevant citations to peer reviewed medical literature concerning asbestosis diagnosis to show why their clinical test interpretations are more accurate and reflect only a cursory review of the private medical evaluations.
 
Thus, the evidence is at least evenly balanced as to whether the Veteran currently has asbestosis due to in-service asbestos exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for asbestosis is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for asbestosis is granted. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


